Citation Nr: 1625600	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  10-19 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for postoperative degenerative joint disease (DJD) of the right knee.  

2. Entitlement to an initial rating in excess of 10 percent for postoperative DJD of the left knee. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A. Haddock, Counsel


INTRODUCTION

The Veteran had active naval service from December 1981 to December 2006.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Winston-Salem, North Carolina Department of Veterans Affairs Regional Office (RO).  In August 2012, the Veteran appeared and provided testimony at a Board hearing before the undersigned.  A transcript of that hearing is associated with the record.  

This appeal was previously before the Board in August 2012 and October 2014, when it was remanded for additional development.  


FINDINGS OF FACT

1. For the entire period on appeal, the Veteran's right knee disability has been manifested by flexion functionally limited to, at worst, 90 degrees, and pain on motion; it has not been manifested by limitation of extension or objective evidence of instability.  

2. For the entire period on appeal, the Veteran's left knee disability has been manifested by flexion functionally limited to, at worst, 90 degrees, and pain on motion; it has not been manifested by limitation of extension or objective evidence of instability.  





CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 10 percent for postoperative DJD of the right knee has not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003, 5256 - 5262 (2015).

2. The criteria for an initial rating in excess of 10 percent for postoperative DJD of the left knee has not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003, 5256 - 5262 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA, that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  As part of the notice, VA must specifically inform the claimant and representative, if any, of which part, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The timing requirement applies equally to the effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board finds that the Veteran has been provided adequate notice in response to the claims.  The record shows that the Veteran was mailed a letter in September 2006 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The September 2006 letter also provided the Veteran with appropriate notice with respect to the disability rating and effective date elements of the claims. 

The Board also finds the Veteran has been provided adequate assistance in response to the claims.  The Veteran's service medical records are of record.  VA and private medical records have been obtained.  The Veteran has been provided appropriate VA examinations.  Neither the Veteran nor representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.  The Board is also unaware of any outstanding evidence.

Legal Criteria and Analysis

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).

If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

Rating a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint.  38 C.F.R. §§ 4.40, 4.45 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2015).

A Veteran's entire history is to be considered when assigning disability ratings.  38 C.F.R. § 4.1 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The terms mild, moderate, and severe are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that decisions are equitable and just.  38 C.F.R. § 4.6 (2015).  Use of such descriptive terms by medical examiners, although an element of the evidence to be considered by the Board, is not dispositive of an issue.

The regulations preclude the assignment of separate ratings for the same manifestations under different diagnoses.  The critical element is that none of the symptomatology for any of the conditions is duplicative of or overlapping with symptomatology of the other conditions.  38 C.F.R. § 4.14 (2015); Esteban v. Brown, 6 Vet. App. 259 (1995).

Currently, the Veteran is in receipt of separate 10 percent ratings for DJD of the right and left knees under Diagnostic Code 5019 for bursitis.  A disease under this diagnostic code is rated based on limitation of motion of the affected part.  

Traumatic arthritis is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (2015).  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2015).

A claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 or 5010, and Diagnostic Code 5257, but any separate rating must be based on additional compensably disabling symptomatology.  VAOPGCPREC 23-97; VAOPGCPREC 9-98.

Slight recurrent subluxation or lateral instability of the knee is rated 10 percent.  Moderate recurrent subluxation or lateral instability of the knee is rated 20 percent.  Severe recurrent subluxation or lateral instability of the knee is rated as 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2015).

Separate ratings under Diagnostic Code 5260 for limitation of flexion of the leg and Diagnostic Code 5261 for limitation of extension of the leg may be assigned for disability of the same joint, but separate compensable pathology must be shown.  VAOGCPREC 9-2004.

Diagnostic Code 5260 provides ratings based on limitation of flexion of the leg.  Flexion of the leg limited to 60 degrees warrants a 0 percent rating.  Flexion of the leg limited to 45 degrees warrants a 10 percent rating.  Flexion of the leg limited to 30 degrees warrants a 20 percent rating.  Flexion of the leg limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2015).

Diagnostic Code 5261 provides ratings based on limitation of extension of the leg.  Extension of the leg limited to 5 degrees warrants a 0 percent rating.  Extension of the leg limited to 10 degrees warrants a 10 percent rating.  Extension of the leg limited to 15 degrees warrants a 20 percent rating.  Extension of the leg limited to 20 degrees warrants a 30 percent rating.  Extension of the leg limited to 30 degrees warrants a 40 percent rating.  Extension of the leg limited to 45 degrees warrants a 50 rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2015).

Other diagnostic codes relating to the knee are Diagnostic Code 5256 for ankylosis, Diagnostic Codes 5258 and 5259 for symptomatic dislocation or removal of semilunar cartilage, Diagnostic Code 5262 for impairment of tibia and fibula, and Diagnostic Code 5263 for genu recurvatum.  Those conditions are not shown on examination, or in the medical evidence of record, and the Board finds that application of these diagnostic codes is not warranted.  38 C.F.R. § 4.71a (2015).

At a September 2006 VA examination, the Veteran reported that he had problems with both of his knees.  He reported that he had left knee arthroscopic surgery in 1999, due to a partial tear of the posterior cruciate ligament (PCL).  He reported that he had arthroscopic surgery of the right knee in 1999 after a volleyball accident resulting in a torn meniscus.  On examination, both knees locked, and he reported that it was painful most of the time and that he had difficulty standing after prolonged sitting.  There was no swelling and there was no instability noted in the right knee, but there was subjective reports of instability noted in the left knee.  Range of motion findings were as follows: right knee flexion to 100 degrees, limited by pain and stiffness; left knee flexion to 100 degrees, limited by pain and stiffness; and full extension of both knees.  Both knees were stable and there was no additional loss of motion with repetitive testing in either knee.  X-ray of the knees revealed bilateral DJD.   

At a February 2009 VA examination, the Veteran reported a history of bilateral knee surgeries; 2 on the right knee and one on left knee.  He reported constant bilateral knee pain and flare-ups of knee pain that occurred with prolonged sitting, prolonged standing, prolonged walking, and when climbing up and down stairs.  He reported that he had not noticed any recent swelling in his knees, but that his knees did tend to lock and they have "buckled" occasionally.  He reported that he used non-steroidal anti-inflammatory medication which provided some relief.  He also had been treated with Synvisc injections in his knees, which provided temporary relief.  He reported that he had used knee braces in the past, but there was no indication that he was using them at the time of examination.  The Veteran reported that as a result of his knee disabilities he was unable to sit, stand, or walk for long periods of time, and that he also had difficult negotiating stairs.  

On physical examination, the Veteran was noted to have a slow, but normal gait without the use of assistive devices.  The right knee showed a thin linear well healed scar on the anterior aspect.  The scar was non-tender and mobile without keloid or loss of tissue.  There was bony enlargement noted on both knees, more on the right than the left.  There was tenderness to palpation over the right knee and mild tenderness to palpation over the left knee.  Range of motion measurements were as follows: right knee flexion to 100; left knee flexion to 100 degrees, with pain at the end of flexion; and full extension of both knees.  Movements of both knees were performed slowly with guarding at the end of flexion due to pain, more on the left than on the right.  There was no evidence of weakened movement against resistance in either knee.  Instability testing was negative bilaterally.  February 2007 X-rays of the knees revealed bilateral moderate degenerative changes with chondrocalcinosis.  The examiner noted that the Veteran travelled a lot for work and that his knees bothered him when travelling.  The examiner assigned a diagnosis of bilateral DJD of the knees.  

At a June 2010 VA examination, the Veteran reported that his bilateral knee pain was a 5 out of 10 in severity.  He endorsed flare-ups of knee pain that caused pain that was a 6 to 8 out of 10 in severity, bilaterally.  He reported that flare-ups occurred several times a day and lasted approximately 10 to 15 minutes in the right knee and approximately 2 minutes in the left knee.  He reported that flare-ups were precipitated by sitting still for longer than 10 minutes and being on his feet for longer than 15 or 20 minutes, and that they were alleviated by either getting up and moving around or sitting down and resting.  He denied symptoms of locking, but did report that his right knee would "catch" on occasion.  He reported that he was able to walk about 1 mile and that he used a knee brace, which he tried to wear daily.  

On physical examination, the Veteran was noted to have a slight limp.  There was no evidence of abnormal weight bearing.  There was bony joint enlargement noted in the right knee and crepitus noted bilaterally.  There was no evidence of any masses behind either knee, grinding, instability, patellar or meniscus abnormalities, abnormal tendons or bursae, or any other knee abnormalities.  Range of motion measurements were as follows: right knee flexion to 130 degrees, with objective evidence of pain; left knee flexion to 140 degrees, with objective evidence of pain; and normal extension of both knees.  On repetitive testing, there was no additional measureable limitation of motion.  X-ray revealed minimal bilateral degenerative changes and focal cortical sclerosis, distal right femur unchanged from prior examinations, dated 2006.  The examiner noted that the Veteran was employed in a sedentary environment and that he had reported missing 2 days of work in the preceding 12 months related to his knee pain.  The examiner assigned diagnoses of right knee medial and lateral meniscus tear, left knee medial meniscus and PCL tear, and bilateral knee degenerative arthritis and noted that the Veteran's bilateral knee disabilities prevented him from performing chores and had severe effects on his ability to do sports and exercise.

At a January 2013 VA examination, the Veteran reported that his typical knee pain was a 3 to 4 out of 10 in severity.  He reported that going up and down steps caused increased knee pain.  He reported that he had not noticed any swelling, but that typically 3 or 4 times a day he had a sharp pain in his knee, causing him to stop whatever he was doing, but that the pain would stop after a short time.  He reported that his knee hurt most after he had been sitting for a long time or after he had been walking for more than 5 minutes.  On physical examination, range of motion measurements were as follows: right knee flexion to 100, with pain at 90 degrees; left knee flexion to 100, with pain at 90; and full extension bilaterally.  On repetitive testing, the Veteran did have additional pain and less movement than normal, but did not have additional measureable limitation of motion.  There was no tenderness or pain to palpation for joint line or soft tissue of knees.  Muscle strength and stability testing was normal bilaterally.  The examiner noted that the Veteran had a history of bilateral meniscus conditions that resulted in frequent episodes of joint pain and that he had underwent bilateral meniscectomies in the past in both knees, with current symptoms of pain, decreased range of motion, and occasional left knee swelling.  The examiner noted that the Veteran occasionally used a left knee brace and that he would not be equally well served by amputation with prosthesis.  

At a December 2014 VA examination, the Veteran reported that he had continued pain his knees since his last examination that was worse with activity.  He reported that prolonged walking, standing, and sitting increased his pain.  He reported that he used tramadol and naproxen to manage his pain and that he had flare-ups of pain at least once per month that impacted his function.  On physical examination, range of motion measurements were as follows: right knee flexion to 120 degrees; normal left knee flexion; and normal extension in both knees.  The examiner noted that the Veteran had pain with motion, but that the pain did not result in functional loss.  On repetitive testing, the Veteran had no additional limitation of motion in either knee, nor was there additional pain, weakness, fatigability, or incoordination in either knee.  While the examiner noted that the examination was not being conducted during a flare-up, he was able to determine, based on the reports by the Veteran, that the flare-ups did not cause additional pain, weakness, or incoordination that significantly limited functional ability.  Muscle strength and stability testing was normal in both knees.  The examiner noted a continued diagnosis of bilateral knee DJD.  

Also of record are VA and private outpatient treatment records that show the Veteran receives consistent follow-up treatment for his bilateral knee disabilities.  These records provide no indication that the Veteran's right or left knee symptomatology is worse than what is reflected in the VA examination reports of record. 

Based on the evidence of record, the Board finds that separate initial ratings in excess of 10 percent for the Veteran's right and left knee disabilities are not warranted.  In this regard, there is no evidence of record that the Veteran has met the criteria for a compensable rating for either knee under any Diagnostic Code applicable to the knee.  Specifically, at no point has his flexion of either knee been limited to 45 degrees or less; extension of either knee has not been limited to 10 degrees or more; he has not had any objective medical evidence showing even slight instability, even considering his subjective reports of his knees buckling; and finally, while he has reported that his knees lock, there is no evidence that he has dislocated, semilunar cartilage.  Further, there is no evidence that the Veteran suffers from incapacitating episodes related to his bilateral knee arthritis.  The Veteran's primary symptom is pain on motion, which is contemplated in his current 10 percent ratings.  Therefore, the Board finds that separate initial ratings in excess of 10 percent for the Veteran's right and left knee disabilities are not warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5258, 5260, 5261 (2015).

The Board notes that at his VA examinations, the Veteran periodically reported pain with repetitive motion, at times throughout the entire range of motion.  However, at no time has there been a finding of functional loss due to pain, weakened movement, excess fatigability, or incoordination.  The United States Court of Appeals for Veterans Claims (Court) has clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Instead, Mitchell explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, with consideration of all pertinent disability factors, there remains no appropriate basis for assigning schedular ratings in excess of 10 percent for functional impairment of the right or left knee.

Extra-Schedular Consideration

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2015).  The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record shows that the manifestations of the Veteran's right and left knee disabilities are contemplated by the schedular criteria.  There is no indication that the average industrial impairment from the right and left knee disabilities are in excess of that contemplated by the assigned ratings.  Specifically, while the Board acknowledges the Veteran's subjective complaints of instability, there is currently no objective medical findings of instability which would warrant a schedular rating for such.  Further, his limitation of motion and associated symptoms, including pain, are squarely contemplated for within the schedular criteria of his current ratings.  Additionally, the evidence does not show frequent hospitalizations or inpatient treatment.  While there is an indication that his right and left knee disabilities interfere with his ability to work, there is no evidence that this interference is more than minor and the Veteran is still employed in a fulltime position; as such entitlement to a total disability rating based on individual unemployability due to service-connected disabilities is not raised by the record.  Therefore, the Board finds that referral for extra-schedular consideration is not warranted.


ORDER

Entitlement to an initial rating in excess of 10 percent for postoperative DJD of the right knee is denied.  

Entitlement to an initial rating in excess of 10 percent for postoperative DJD of the left knee is denied. 



____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


